Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  The limitation reading “wherein the compression chamber includes block having” should read: “wherein the compression chamber includes a block having”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 9, reading: “an opening connected to a mouthpiece located upstream” is indefinite.  It is not clear what part is connected upstream from what part. For example, is the opening being claimed as being located upstream from some other part?  Or is the mouthpiece being claimed as being located upstream from some other part?  What part is the opening or the mouthpiece located upstream relative to?
The limitation of Claim 10, reading: “wherein the compression chamber has a section along a plane orthogonal to the longitudinal axis of the handle that reduces in the direction of the expansion chamber” is indefinite.  It is not clear what dimension of the section reduces in the direction claimed.  For example, is the height reduced? The Width? Both?  
Claim 16 recites the limitation "the hole" in line2.  There is insufficient antecedent basis for this limitation in the claim.  Because a hole has not been previously delimited in the claim, nor in the claims from which it depends, it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6619225, Presniakov in view of USPGPUB 20110315068, Shishido.
Regarding Claim 9, Presniakov discloses a knife (figs 1-9E, abstract) with a handle (frame 12) and a blade 14, associated with a whistle 30 adapted to emit sound using an air flow (Col. 5 lines 25-40), the whistle comprising:
an opening (50) connected to a mouthpiece (46) located upstream (the mouthpiece body is located upstream from the mouthpiece opening), the airflow being is introduced through the mouthpiece (Col. 5 lines 25-40), 
an air compression chamber (45) located downstream from the mouthpiece (fig 5), that opens onto an exit window 52,
wherein the whistle is fully integrated inside the handle (fig. 2), the blade being secured to the handle (fig 1-3) and adapted to be folded into a longitudinal slot (space between inner parts 58 of plates) provided in the handle that separates the handle into two contiguous parts (fig 1) that oppose each other along a longitudinal and substantially median plane of the handle (fig 1), the whistle being incorporated into one of the parts (top part in fig 1-3),
wherein the whistle and the two parts of the handle are molded together so that both the whistle and the two parts of the handle form a single piece of plastic (col 1, lines 38-48).
Wherein per Claim 10, the compression chamber has a section along a plane orthogonal to the longitudinal axis of the handle that reduces (at least in height) in the direction of the expansion chamber (fig 2, at part 44).  
Wherein per claim 11, the exit window has a bevelled edge on a side opposite the compression chamber (see annotated fig 2 below).

    PNG
    media_image1.png
    555
    688
    media_image1.png
    Greyscale
  	Where per Claim 12 the whistle is arranged in the handle so that the air flow is conducted in a direction parallel to the longitudinal axis of the handle (fig 2).  
Where per Claim 17, a distal end of the handle has a through hole through which a ring can be passed, said through hole being separated from the whistle by two side flat sections (at part 20).
Presniakov lacks said compression chamber opening into two distinct an expansion chambers that are sealed from each other and that each open onto an exit window, which expansion chamber has a larger cross section than one of the two compression chambers (Claim 9) wherein the blade comprises a hole shaped like a shackle opener and has a cutting edge having at least a notched part (Claim 13), wherein the plastic is thermoplastic plastic (Claim 14), wherein the thermoplastic plastic is polyamide (PA) or polybutylene terephthalate (PBT), (claim 15),  wherein the compression chamber includes block having an oblique wall whose slope up to the hole is between 5 degrees and 20 degrees (Claim 16),  
With regard to the shape of the whistle Shishido discloses a whistle like the whistle apparatus of Presniakov and discloses that such an assembly includes a compression chamber 12 opening into two distinct an expansion chambers (14b/c) that are sealed from each other (fig 3C) and that each open onto an exit window 16c, which expansion chamber has a larger cross section than one of the two compression chambers (since the opening of the chamber 12 at the opening 11 is larger than the section of the chamber at hole 13c) (Claim 9) wherein the compression chamber includes a block having an oblique wall whose slope up to the hole is between 5 degrees and 20 degrees (Claim 16),  in order to “generate three clear resonant sound waves can be generated, and a clear and soothing beat sound can be exhibited, thereby generating a sound volume and tone that is easy to listen to” (par 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Presniakov by including compression chamber opening into two distinct an expansion chambers that are sealed from each other and that each open onto an exit window, which expansion chamber has a larger cross section than one of the two compression chambers (Claim 9) wherein the compression chamber includes a block having an oblique wall whose slope up to the hole is between 5 degrees and 20 degrees (see annotated fig 3A below) (Claim 16), in order to generate three clear resonant sound waves can be generated, and a clear and soothing beat sound can be exhibited, thereby generating a sound volume and tone that is easy to listen to, as taught by Shishido.


    PNG
    media_image2.png
    450
    682
    media_image2.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Presniakov in view of Shishido, and further in view of USPN 5727319, Myerchin.  
With regard to claim 13, the Presniakov device modified by Shishido discloses all the limitations of Claim 9 as discussed above.  Modified Presniakov lacks the blade comprising a hole shaped like a shackle opener and has a cutting edge having at least a notched part (Claim 13).
With regard to the shape of the blade Myerchin discloses a knife like the whistle knife apparatus of the present invention, and discloses that such an assembly includes the blade comprising a hole shaped like a shackle opener (14A, col. 2 lines 50-55) and has a cutting edge having at least a notched part (serrated edge) (Claim 13).
The substitution of one known element (non serrated non notched blade) for another (notched and slotted blade) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the (non serrated non slotted blade) shown in Presniakov for the shackle opener and serrated blade of Myerchin would have yielded predictable results, namely, a blade that cuts and is able to open a shackle.

Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Presniakov in view of Shishido, and further in view of USPN 4320576, Beerman.  
Regarding Claims 14-15, the Presniakov device modified by Shishido discloses all the limitations of Claim 9 as discussed above.  Modified Presniakov lacks the plastic is thermoplastic plastic (Claim 14), wherein the thermoplastic plastic is polyamide (PA) or polybutylene terephthalate (PBT), (claim 15),  
  Beerman discloses a razor knife (fig 1) with a self-retracting  blade 18 and a handle 11 made of halves 10a and 10b, and discloses that in plastic handled sheathed knives, it is common to have the plastic handle constructed out of a polyamide (which is a thermoplastic, as disclosed in https://www.sciencedirect.com/topics/materials-science/polyamide) in order to use a material suitable in plastic handle knives, col 3, lines 5-15. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lee by having the handle thereof comprise of thermoplastic being a polyamide in order to use a material suitable in knife handles, such as that taught by Beerman. 

Response to Arguments
Applicant’s arguments, see remarks, filed 7/27/22, with respect to the rejection(s) of claim(s) 9-17 under 35 USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  Applicant has amended the claims to clarify the antecedent basis and clarity issues raised in the previous action, rendering those rejections now moot.  Applicant’s amendments have also obviated the rejection n view of Lee.  As Applicant points out, the Lee whistle can only be used when the Lee whistle is removed from the handle thereof.  As such, the whistle and handle cannot be molded together without ruining the invention.  However, upon further consideration, a new ground(s) of rejection is made in view of Presniakov.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	/EVAN H MACFARLANE/               Examiner, Art Unit 3724